ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
*192Appellant insists that the evidence is insufficient to show an entry into the building by breaking, in that the circumstances relied upon to show that the entry was made by opening a door do not exclude the hypothesis that the door was open.
In addition to what was said in our original opinion, we note that Sitton, the owner of the building and present therein, testified, as follows:
“The business was broken into in the early morning. I was awakened by the door opening, that woke me up, and I heard some slipping in, thought at first it was a cat, and I got up and heard a racket and looked and saw a silhouette between me and the front door, of a man from about waist up.”
We are unable to agree with the appellant that such testimony was insufficient to authorize the jury’s conclusion that the entry to the building was made by opening the door. Especially is this true in view of the fact there is no testimony suggesting that the door was open at the time or that entry into the building could have been accomplished without a breaking.
The motion for rehearing is overruled.
Opinion approved by the Court.